SCHWARTZ, Chief Judge.
The plaintiff appellant is a household employee of the defendants. She was injured attempting to clean a piece of furniture while standing in a precarious position on a bed. She stated that she had requested but been refused the use of a step ladder which would have made the task safe to perform. The defense summary judgment entered below is reversed because the record presents a triable issue as to whether the employers breached their duty to provide the plaintiff with a reasonably safe place in, and reason*338ably safe tools and equipment with which to work. See Zygmont v. Smith, 548 So.2d 902 (Fla. 1st DCA 1989); Dearing v. Reese, 519 So.2d 761 (Fla. 1st DCA 1988); Barker v. Osman, 340 So.2d 965 (Fla. 3d DCA 1976), and cases cited; Westberry v. Great Atl. & Pac. Tea Co., 191 So.2d 613 (Fla. 3d DCA 1966), cert. denied, 200 So.2d 811 (Fla.1967).